Citation Nr: 0512586	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to June 
1969, and from November 1969 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied a claim for a compensable 
disability rating for bilateral hearing loss.  In March 2005, 
the veteran testified at a hearing before the undersigned 
that was held at the RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level II in the right ear and 
auditory acuity level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1981 rating decision, the veteran was granted 
service connection for bilateral hearing loss with an 
assigned noncompensable (0 percent) disability rating, 
effective from February 1, 1981.  In June 2002, he filed a 
claim for an increased rating.  He contends that the severity 
of his hearing loss has worsened.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2004). 

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2004), but the veteran's test results do 
not meet the numerical criteria for such a rating, and thus 
his bilateral hearing loss is to be rated by the usual 
method.

The veteran's bilateral hearing loss has been rated 0 percent 
disabling since the effective date of the grant of service 
connection, February 1, 1981.

The Board has reviewed the entire medical history, including 
the recent VA audiological evaluation and examinations.  As 
described more particularly below, the results of these 
examinations warrant no more than a 0 percent disability 
rating under the normal formula for evaluating hearing loss 
impairment.

Following complaints of hearing loss, the veteran underwent a 
VA audiological evaluation in April 2002.  The pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
65
65
LEFT
15
15
45
75
85

The averages were 46 in the right ear and 55 in the left ear.  
Speech recognition ability was 88 percent in the right ear 
and 84 percent in the left ear.  It was also noted that the 
veteran was a candidate for hearing aids.  Shortly 
thereafter, he was fitted with hearing aids by the VA.

Applicable law provides that an average pure tone threshold 
of 46 decibels in the right ear along with speech 
discrimination of 88 percent correct warrants a designation 
of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  
Similarly, the average pure tone threshold of 55 decibels in 
the left ear along with speech discrimination of 84 percent 
warrants a designation of Roman Numeral II under Table VI of 
38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where 
the right ear is Roman Numeral II, and the left ear is Roman 
Numeral II, the appropriate rating is 0 percent under DC 
6100.

In May 2002, the veteran underwent another audiological 
evaluation.  The pure tone thresholds, in decibels, were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
65
65
LEFT
15
15
45
75
85

The averages were 46 in the right ear and 55 in the left ear.  
Speech recognition testing was not conducted at this 
examination.  An examination for hearing impairment for VA 
purposes must include a controlled speech discrimination test 
(Maryland CNC).  38 C.F.R. § 4.85(a).  Because a speech 
discrimination test was not conducted for this examination, 
the VA may not consider the results of this examination in 
determining whether the veteran is entitled to an increased 
rating.

The Board has carefully considered the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss and is mindful of the veteran's use of hearing 
aids, as well as his March 2005 testimony regarding the daily 
difficulties that he experiences due to his hearing loss.  
However, the Board is bound by the laws and regulations 
pertaining disability benefits, particularly the governing 
criteria applicable to the rating of impairment associated 
with hearing loss which is found in 38 C.F.R. § 4.85, DC 
6100.  

When the most recent audiometric test results are compared to 
the applicable rating criteria rating criteria for hearing 
loss, a compensable rating may not be assigned based on the 
current level of hearing impairment.  Here, the more recent 
audiometric results revealed findings for VA purposes of 
Level II hearing acuity in the right ear and Level II hearing 
acuity in the left ear.  See 38 C.F.R. §§ 4.85, Table VI.  
These findings do not warrant a compensable disability 
rating.  No other competent evidence demonstrating a more 
severe hearing loss has been submitted.  Therefore, the Board 
finds entitlement to a higher schedular rating for bilateral 
hearing loss is not warranted at this time.

As the preponderance of the evidence is against the claim for 
a compensable disability rating, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Veterans Claims Assistance Act of 2000

The Board has considered whether the VA has complied with all 
extant laws and regulations governing the duty to notify and 
to assist a claimant.  On November 9, 




2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), was 
signed into law.  This enhanced the notification and 
assistance duties of the VA to claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  





In this case, the initial unfavorable decision was made in 
August 2002, that is, after the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notices regarding the veteran's claim informed him of the 
bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
finds that any defect that may exist with regard to the 
timing of the VCAA notice to the veteran amount to no more 
than harmless error because of the extensive, thorough, and 
informative notices provided to him throughout the 
adjudication of his claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its enacting regulations throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in July 2002 and July 2003; 
and a statement of the case in June 2003.  Taken together, 
these documents discussed the evidence considered and the 
pertinent laws and regulations, including provisions of the 
VCAA and the reasons for the RO's decision.  There can be no 
harm to the veteran, as the VA has made all efforts to notify 
and assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice to him of 
the need  to provide VA with any evidence in his possession.  
Thus, the VA has satisfied its "duty to notify the 
veteran."

Pertinent identified medical records have been obtained, 
including records of two VA consultations.  It does not 
appear that there is any additional, relevant evidence that 
should be obtained with regard to this claim.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


